F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         SEP 22 1998
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    LARRY A. BRYAN,

               Plaintiff-Appellant,

    v.                                                 No. 97-3274
                                                 (D.C. No. 95-3076-MLB)
    DONNA WHITEMAN, Secretary                           (D. Kan.)
    of Kansas Social and Rehabilitation
    Services; CRISTINE RUSTIA;
    DON LEE, LORI RIEDLINGER,
    GERTRUDE HANSON, MANI LEE,
    CHARLES R. BEFORT, JAN D.
    KOLB, MAX TENG, ROBERT
    HUERTER, GEORGE STROBEL,
    medical personnel,

               Defendants-Appellees.




                            ORDER AND JUDGMENT         *




Before PORFILIO , KELLY , and HENRY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff appeals from the      district court’s grant of summary judgment to

defendants in this civil rights action filed pursuant to 42 U.S.C. § 1983. He

alleged constitutional violations resulting from defendants’ administration of

antipsychotropic drugs over his objections while plaintiff was under defendants’

care for treatment and competency evaluation pending trial on a murder charge.

The district court concluded that the facts of the case did not demonstrate a

violation of plaintiff’s liberty interest. On appeal, plaintiff contends that his

course of medical treatment was somehow connected with counsel’s use of an

insanity defense at his first criminal trial and that he received ineffective

assistance of counsel. Because plaintiff’s first trial was vacated, neither the

presentation of an insanity defense nor counsel’s representation of plaintiff at that

trial resulted in prejudice to plaintiff.   See Strickland v. Washington , 466 U.S.

668, 694 (1984) (appropriate test for prejudice is whether, “but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”).

Without prejudice, plaintiff’s claims regarding counsel’s ineffectiveness must

fail. See id. at 691-92.


                                              -2-
       After careful review of the parties’ briefs and the applicable law, we

conclude that the district court correctly decided this case. Accordingly, for

substantially the same reasons as set out in the   district court’s Memorandum and

Order dated August 29, 1997, the judgment of the United States District Court for

the District of Kansas is AFFIRMED.



                                                       Entered for the Court



                                                       Paul J. Kelly, Jr.
                                                       Circuit Judge




                                             -3-